Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 6, 10-11 the prior art of record, specifically (US-20170365030) teaches:

An information processing, apparatus comprising a controller executing: configured to execute: receiving a request to ride share from a terminal of a first user, the request including user information, a destination location, and a permissibility information set by the first user indicating whether the first user permits to ride with another user; (paragraphs 53-57).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
determining whether or not a the first user permits another user to ride in a first vehicle wherewith the first user is scheduled to ride; based on the permissibility information; determining a first vehicle for the first user to ride in based on the request and a vehicle database, and transmitting vehicle information of the first vehicle to the first user, including a pickup location; and in response to subsequently receiving a request to ride share from a terminal of a second user, not matching a-the second user with the first vehicle, when vehicle based on the permissibility information set by the first user that does not permit another user to rid ride in the first vehicle; and matching the first vehicle with a package that another user desires to transport, when the first user does not permit another user to ride the first vehicle. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 6-8, 10-11 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Shivers, Ryan, et al. "Ride-hailing for autonomous vehicles: Hyperledger fabric-based secure and decentralize blockchain platform." 2021 IEEE International Conference on Big Data (Big Data). IEEE, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641